Opinion,
Mr. Chief Justice Gobdon :
It is very clear that the Court of Quarter Sessions acted ultra vires in entering judgment of ouster against the respondent in this case. It had no jurisdiction to pronounce upon the qualification of Daniel Auchenbaeh as a councilman. The act of assembly vests that power not in the court, but in that branch of the municipal council to which the member may be elected. It is only in contested election cases that the court has jurisdiction, and as this jurisdiction is not one of common law it cannot be extended by implication beyond the prescriptions of the act in which it originates. Were the question before us, we might take issue with the court below on the fact of the respondent’s qualification, but, as what we have said fully disposes of the case in hand, we need not pass upon an issue which is foreign to the pending controversy.
Decree reversed, and proceedings vacated and set aside.